Citation Nr: 1731424	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  03-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for a low back condition.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for allergies.

4. Entitlement to service connection for plantar fasciitis.

5. Entitlement to service connection for a gastrointestinal disorder, to include Irritable Bowel Syndrome.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7. Entitlement to an effective date earlier than March 3, 2014 for an evaluation of 20 percent for hemorrhoids.

8. Entitlement to service connection for chronic acid reflux.

9. Entitlement to service connection for laryngitis.

10. Entitlement to service connection for malignant neoplasm of the colon.

11. Whether new and material evidence has been presented to reopen a claim of service connection for cold sores.

[Separate decisions have been issued by the Board addressing (1) the discontinuance of vocational rehabilitation benefits and (2) whether there was clear and unmistakable error (CUE) in a July 2011 Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1987.

These issues come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Subsequent to a November 2015 rating decision, the Veteran filed a timely November 2015 Notice of Disagreement with respect to multiple issues.  With respect to the issues of entitlement to service connection for chronic acid reflux, laryngitis, malignant neoplasm of the colon, and whether new and material evidence has been submitted for cold sores, a Statement of the Case (SOC) was not issued.

Subsequent to a SOC issued in December 2016, various documents from the Veteran were associated with the Veteran's claims file.  To the extent that any of the received documents can be considered evidence, the Veteran filed his substantive appeal in December 2016 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(1) (West 2014).  

With respect to the Veteran's service connection claim for an acquired psychiatric disorder, for which a substantive appeal was submitted prior to February 2013, this matter is being remanded by the Board for additional reasons.

The Board notes that in July 2011 it remanded the issue of entitlement to service connection for a psychiatric disorder to include PTSD.  A supplemental statement of the case was never issued subsequent to the Board's remand, however, entitlement to service connection for panic/anxiety disorder to include PTSD and psychiatric disorder was denied in an August 2014 rating decision for failure to submit new and material evidence.  Pursuant to the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and as the issue before the Board in July 2011 was never readjudicated by the Board and as a result did not become final, the Board has recharacterized the Veteran's claim as service connection for an acquired psychiatric disorder, to include PTSD.

The issues listed above, with the exception of entitlement to service connection for allergies and entitlement to an earlier effective date for the increased evaluation of 20 percent for service-connected hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1. In July 2005, the Board denied service connection for a low back disorder. 

2. The evidence submitted since the July 2005 Board decision is relevant and probative of the issue at hand.

3. The Veteran's allergies are not related to active service.

4. The Veteran submitted an August 12, 2011 increased rating claim for service-connected hemorrhoids, at which time, the manifestations of this disability more closely approximated the criteria for a 20 percent evaluation.


CONCLUSIONS OF LAW

1. The July 2005 Board decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2014).

2. The evidence received since the July 2005 Board decision, which denied service connection for a low back disability, is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. Allergies were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for entitlement to an effective date of August 12, 2011, for a 20 percent disability evaluation for hemorrhoids are met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Low Back Disorder

As explained below, the Veteran's claim for entitlement to service connection for a low back disorder is being reopened.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Decisions by the Board are final on the date stamped on the front of the Board decision.  38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
The Veteran's claim for service connection for a low back disorder was first denied in a May 2001 rating decision, which the Veteran appealed, leading to a July 2005 Board decision denying service connection.  This decision was final.  The Veteran filed a claim to reopen in August 2009, which led to a May 2011 rating decision denying service connection on the basis of failure to submit new and material evidence.  The Veteran submitted a timely September 2011 Notice of Disagreement, however, the issue was not readjudicated until a November 2015 rating decision.  As a result, the May 2011 rating decision never became final.  The most recent final decision is the July 2005 Board decision.  

The July 2005 Board decision denied service connection for a low back disorder because the evidence did not support a finding that the Veteran had a back disorder in service or that his current back disorder was related to service.  In essence, the RO found no evidence of an in-service incurrence or a nexus between the Veteran's back disorder and service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Since the final July 2005 Board decision, additional evidence has been associated with the file, to include medical literature regrading back disabilities, DBQ questionnaires, and statements by the Veteran on a number of Form 9 Substantive Appeal forms regarding in-service back injuries.  At the time of the prior denial, there was no evidence of an in-service incurrence or any nexus between service and the back disorder.  This evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim, namely, an in-service incurrence and a potential nexus.  This evidence is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus at 513.  If accepted as correct, this new evidence cures a prior evidentiary defect. 

As new and material evidence has been received, the Board concludes that the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II. Service Connection for Allergies

VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a September 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4).  Under 38 U.S.C.A. § 5103A (d), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  With respect to the Veteran's service connection claim for allergies, the Veteran was not afforded a VA examination and no VA opinion was obtained.  The Board, however, finds that no VA examination or opinion is necessary for this claim, as will be discussed further below.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Allergies are not considered chronic under 3.309(a), and as a result, these provisions are not applicable here.

A January 2009 letter from a private physician confirms that the Veteran was suffering from recurring sinus infections and that "allergy testing revealed broad reactivity to both indoor and outdoor allergens."

A review of service treatment records does not reveal any relevant treatment, complaints, diagnosis, or other notations regarding allergies.  At the Veteran's May 1987 separation examination, physical examination revealed normal mouth, throat, sinuses, nose, and skin.  

At the time of the Veteran's August 2015 service connection claim, he did not provide any specific allegation as to what in-service incurrence caused his "environmental allergies."  In a September 2015 letter, VA specifically requested that the Veteran describe his in-service exposure to allergens and provide evidence as to why his disorder may be related to such exposure.  In a January 2017 statement from the Veteran's representative, the representative stated that the "Veteran contends that service connection for chronic allergies should be grant[ed] based on the environmental pathogens in which military service subjected him to."  

The Veteran has provided no further evidence of an in-service incurrence or a relationship between his military service and allergies, other than the previously referenced letter from a private physician which simply states that he has allergies, but does not relate them to service.  Simply put, there is no evidence of record, other than the bare assertion that the Veteran was exposed to "environmental pathogens" while in service, that any current allergies are related to his military service.

Upon review, the Board concludes that entitlement to service connection for allergies is not warranted.  The only evidence of an in-service event is the Veteran's bare assertion that he was exposed to "environmental pathogens," which he has not further clarified despite a September 2015 letter from VA specifically requesting more information.  There is no indication that the Veteran's current allergies are related to the reported exposure or otherwise to his active service.  

To the extent that the Veteran (or his representative's) statements can be construed to relate his current allergies to his active service, the Board finds that the Veteran is not competent to address the issue of whether his allergies are related to his active service (including reported exposure to environmental pathogens) as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed.  In other words, there are no Jandreau type exceptions.

As referenced above, generally in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Shedden, supra.  In this case, while a current disability exists (allergies), the evidence does not establish an in-service event or a nexus between an in-service event and the current disability.  As the evidence does not establish this required nexus, entitlement to service connection for allergies is not warranted.

The Board notes that the Veteran was not afforded a VA examination and that no VA opinion was obtained regarding the allergies claim, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, there was competent evidence of a nexus between the Veteran's reported exposure to "environmental pathogens" and his allergies.  Furthermore, the Board finds the bare assertion of exposure to environmental pathogens to be insufficient to establish an in-service event.  As such, pursuant to McLendon, a VA examination and/or VA opinion is not warranted.

In conclusion, the Board finds that the Veteran's allergies are not related to his active service.  As such, the Board concludes that allergies were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The criteria for entitlement to service connection for allergies have therefore not been met and to this extent, the Veteran's claim is denied.

III. Earlier Effective Date for an Increased Rating for Hemorrhoids

VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

In addition, VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103 (a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.   VAOPGCPREC 8-2003.

VA has complied with its duties to assist, specifically in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Effective Date of 20 Percent Evaluation for Service-Connected Hemorrhoids

In his November 2015 Notice of Disagreement, the Veteran specifically challenged the effective date of the award of a 20 percent evaluation for service-connected hemorrhoids.  A Brief procedural history is necessary.

The previously referenced July 2011 Board decision granted an initial evaluation of 10 percent for service-connected hemorrhoids, effective August 22, 2005.  Subsequent to that decision, the Veteran filed an August 2011 CUE motion with respect to that decision, which is addressed in a separate Board decision.  

On April 3, 2013, the Veteran submitted an increased rating claim for hemorrhoids.  A December 2014 rating decision continued the 10 percent evaluation.  The November 2015 rating decision granted an increased evaluation of 20 percent, the schedular maximum under the relevant Diagnostic Code, effective March 2, 2014.  The Veteran has challenged the effective date of this 20 percent evaluation.

"Unless specifically provided otherwise in this chapter [38 USCS §§ 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a).

If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110 (b)(1). 

Section 5110(b)(2) provides an exception to this general rule, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400 (o)(1)(2).

The Federal Circuit reaffirmed that "the plain language of [section] 5110(b) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  Further, under 38 C.F.R. § 3.157 (b)(1), a report of examination or hospitalization may constitute an informal claim.  

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  (The Board is aware of the revision to§ 3.155 and the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b).

As noted, the Veteran submitted an August 12, 2011 motion for the revision of the Board's July 2011 decision granting an initial evaluation of 10 percent for hemorrhoids on the basis of clear and unmistakable error, stating that an evaluation of 20 percent was warranted.  As noted, this is addressed in a separate Board decision.  However, in the August 12, 2011 motion for CUE, the Veteran also specifically states that he "is requesting an increase in disability rating for hemorrhoids."  As a result, the Board finds this to be the first formal or informal claim for an increase in disability evaluation for service-connected hemorrhoids subsequent to the Board's July 2011 decision.  

The November 2015 rating decision granted an increased evaluation of 20 percent based on a March 2, 2014 VA treatment record documenting "persistent anal fissures."

After careful review of the record, the Board finds that an effective date of August 12, 2011, the date of the Veteran's increased rating claim, is warranted for a 20 percent evaluation for hemorrhoids.  The Board notes that the March 2014 VA treatment record is the first reference of anal fissures during the relevant time period.  However, the Board further notes that from a practical perspective, it is highly unlikely that the Veteran developed anal fissures on that specific day.  Furthermore, the treatment note references "persistent anal fissures," suggesting that the fissures had been manifested for some period of time prior to the March 2, 2014 treatment note.  Considering the medical and lay evidence of record, and resolving doubt in favor of the Veteran, the Board finds that an evaluation of 20 percent, due to the presence of anal fissures, is warranted effective August 12, 2011, the date of the Veteran's increased rating claim.  The Board further notes that the 20 percent evaluation is the schedular maximum under the applicable Diagnostic Code.


ORDER

The application to reopen a claim for service connection for a low back disorder is granted.

Entitlement to service connection for allergies is denied.

Entitlement to an effective date of August 12, 2011, for the increased evaluation of 20 percent for service-connected hemorrhoids, is granted.


REMAND

With respect to the Veteran's service connection claims for a low back disorder, plantar fasciitis, and gastrointestinal disorder, to include Irritable Bowel Syndrome, the Board notes that the Veteran has not been afforded VA examinations.  The Board finds that VA examinations and resulting medical opinions regarding the etiology of the Veteran's claimed disorders are necessary. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Specific to the claimed low back disorder, the Veteran contends that he injured his back on separate occasions while in service.  While these injuries are not documented in service treatment records, the Veteran is competent to report such injuries.  The Board notes that the Veteran has submitted multiple Disability Benefits Questionnaires regarding his back, however, these do not provide opinions regarding the etiology of the Veteran's back disorder and are not signed by a physician.  

Regarding the Veteran's claimed plantar fasciitis, the Veteran contends in a January 2017 statement from his representative, that he has experienced continuous pain since service.  Again, while service treatment records do not document any relevant notations, the Veteran is competent to report such symptoms.

Regarding the Veteran's claimed gastrointestinal disorders, to include IBS, the Board notes that service treatment records do not document specific treatment or diagnoses, but do note rectal bleeding and hemorrhoids at the separation examination, which may be relevant.  A September 2015 opinion from a VA medical professional suggests as much.  However, the Board finds that a VA examination is still necessary in order to clarify the specific diagnoses and provide additional rationale.

Psychiatric Disorder

The Board's July 2011 Remand directed the RO to schedule the Veteran for a VA psychiatric examination.  The record contains a December 2012 letter to the Veteran notifying him that he will be scheduled for an examination at a later date.  The letter informs the Veteran that he will be notified of the time and place of the examination.  A review of the record indicates that the Veteran did not attend a later scheduled examination, however, there is no letter in the record indicating that the Veteran was informed of the specific time and place of examination.  After a thorough review of the claims file, and in deference to the Veteran, the Board finds that Remand is warranted in order to schedule the Veteran for another VA psychiatric examination compliant with the July 2011 Remand directives.

As noted in the July 2011 Remand, the Board initially denied this claim in July 2005.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court remanded this issue to the Board in July 2007, pursuant to a joint motion filed by the parties to this matter in June 2007.  Following an additional review of this matter, the Board remanded the issue to the RO in December 2007. 

In that remand, the Board requested additional development with regard to stressors that may have caused the Veteran's claimed PTSD. The Board requested that, in the event the claimed stressors were provided and verified, the Veteran should undergo a VA compensation examination to determine whether he in fact has PTSD, and if so, whether the disorder relates to the stressor(s). 

In a statement received in August 2009, the Veteran provided his claimed stressors. He indicated that, "[a]fter working for sixteen days on field duty without adequate hygiene and unfiltered water, defending the Berlin Wall in West Germany, I [incurred] a disabling immune weakness and debilitating stress disorder."  He proceeded to state that disruptive behavior and depression developed in service due to discipline administered to him for tardiness (Article 15).  He then indicated that his performance deteriorated "following the 1986 West Germany field exercise." 

In a September 2010 memorandum, the RO stated that the Veteran's stressor statement was of insufficient detail to warrant submission to the Joint Service Records Research Center (JSRRC) for verification of claimed stressors. 

In sum, the Veteran provided a stressor statement but the RO found the statement insufficient to warrant further development. 

A portion of his stressor statement has been verified in the record, however. Although certain portions of the Veteran's August 2009 stressor statement have not been verified, and may not be sufficiently detailed to warrant referral to JSRRC, service personnel records do indicate service in Germany in the mid-1980's.  As such, his claimed stressor - "defending the Berlin Wall in West Germany" - has been verified.  


Additional Service Connection Claims

Subsequent to the previously referenced November 2015 rating decision, the Veteran submitted a timely November 2015 Notice of Disagreement.  A December 2016 Statement of the Case (SOC) was issued with respect to some of these issues.  However, the issues of service connection for chronic acid reflux, laryngitis, and malignant neoplasm of the colon, and whether new and material evidence has been presented to reopen a claim of service connection for cold sores, were not addressed in the December 2016 SOC, or any additional SOC.  There is no indication that the RO is continuing to work on these issues.  Therefore, a remand is necessary to issue the Veteran an SOC regarding these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any additional relevant private treatment records, or authorization to obtain them.  

2. Obtain any updated VA treatment records.

3. Issue a statement of the case with respect to the issues of service connection for chronic acid reflux, laryngitis, and malignant neoplasm of the colon, and whether new and material evidence has been presented to reopen a claim of service connection for cold sores.  Inform the Veteran of the requirements to perfect an appeal with respect to these issues.  

4. Schedule the Veteran for VA examinations to determine the nature and etiology of the claimed low back, plantar fasciitis, and gastrointestinal disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner(s) is requested to review all pertinent records associated with the claims file.

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed low back disability is related to the Veteran's active service.  

In doing so, address the Veteran's reports of in-service injuries to his back.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral foot disability is related to the Veteran's active service.  

In doing so, address the Veteran's contention that he has experienced continual foot pain since military service.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed gastrointestinal disorder, to include IBS, is related to the Veteran's active service.  

In doing so, address the in-service documentation of hemorrhoids and rectal bleeding.  In addition, address the Veteran's contention that his IBS is the result of a "poorly developed diet while on active duty."

The examiner(s) is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion(s). 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, to include (but not limited to) PTSD.

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric disability, to include PTSD, is the result of the Veteran's military service.

The examiner should address the Veteran's service in Germany in the 1980's.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

6. Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


